Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 1 of 38 PageID #:
                                    2678
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 2 of 38 PageID #:
                                    2679
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 3 of 38 PageID #:
                                    2680
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 4 of 38 PageID #:
                                    2681
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 5 of 38 PageID #:
                                    2682
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 6 of 38 PageID #:
                                    2683
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 7 of 38 PageID #:
                                    2684
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 8 of 38 PageID #:
                                    2685
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 9 of 38 PageID #:
                                    2686
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 10 of 38 PageID #:
                                     2687
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 11 of 38 PageID #:
                                     2688
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 12 of 38 PageID #:
                                     2689
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 13 of 38 PageID #:
                                     2690
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 14 of 38 PageID #:
                                     2691
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 15 of 38 PageID #:
                                     2692
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 16 of 38 PageID #:
                                     2693
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 17 of 38 PageID #:
                                     2694
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 18 of 38 PageID #:
                                     2695
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 19 of 38 PageID #:
                                     2696
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 20 of 38 PageID #:
                                     2697
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 21 of 38 PageID #:
                                     2698
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 22 of 38 PageID #:
                                     2699
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 23 of 38 PageID #:
                                     2700
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 24 of 38 PageID #:
                                     2701
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 25 of 38 PageID #:
                                     2702
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 26 of 38 PageID #:
                                     2703
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 27 of 38 PageID #:
                                     2704
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 28 of 38 PageID #:
                                     2705
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 29 of 38 PageID #:
                                     2706
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 30 of 38 PageID #:
                                     2707
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 31 of 38 PageID #:
                                     2708
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 32 of 38 PageID #:
                                     2709
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 33 of 38 PageID #:
                                     2710
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 34 of 38 PageID #:
                                     2711
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 35 of 38 PageID #:
                                     2712
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 36 of 38 PageID #:
                                     2713
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 37 of 38 PageID #:
                                     2714
Case 1:17-cv-00052-IMK-MJA Document 117-1 Filed 07/09/19 Page 38 of 38 PageID #:
                                     2715
